Order, Supreme Court, New York County, entered June 9, 1972, vacating the default judgment of divorce entered on January 31, 1972, unanimously reversed, on the law and in the exercise of discretion, without costs and without disbursements, and the matter remanded for a hearing on the question of the willfulness of the default. The wife claims attorney failure by her former counsel with respect to the default, and the plaintiff husband claims a deliberate default by the wife in order to accomplish the termination of the marriage for reasons of her own. Under the circumstances, the default judgment should not have been vacated without a hearing. (See 1 Foster-Freed, Law and the Family, [rev. ed.], § 16:6, Opening or vacating default judgments.) Concur—Markewich, J. P., Kupferman, McNally, Steuer and Eager, JJ.